 

EXHIBIT 10.29

 

EQUIFAX

DIRECTOR AND EXECUTIVE STOCK DEFERRAL PLAN

 

Equifax Inc., a Georgia corporation (the “Company”), hereby establishes this
Director and Executive Stock Deferral Plan (the “Plan”), effective January 1,
2003, for the purpose of attracting high quality executives and directors and
promoting in its key executives and directors increased efficiency and an
interest in the successful operation and performance of the Company.

 

ARTICLE 1

 

Definitions

 

1.1 Account shall mean the account established for a particular Participant
pursuant to Article 3 of the Plan.

 

1.2 Administrator shall mean the person or persons appointed by the Board of
Directors of the Company to administer the Plan pursuant to Article 11 of the
Plan.

 

1.3 Beneficiary shall mean the person(s) or entity designated as such in
accordance with Article 10 of the Plan.

 

1.4 Change in Control shall mean either:

 

(a) Voting Stock Accumulations. The accumulation by any Person of Beneficial
Ownership of twenty percent (20%) or more of the combined voting power of the
Company’s Voting Stock; provided that for purposes of this subparagraph (a), a
Change in Control will not be deemed to have occurred if the accumulation of
twenty percent (20%) or more of the voting power of the Company’s Voting Stock
results from any acquisition of Voting Stock (i) directly from the Company that
is approved by the Incumbent Board, (ii) by the Company, (iii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (iv) by any Person pursuant to a Business Combination that
complies with all of the provisions of clauses (i), (ii) and (iii) of
subparagraph (b); or

 

(b) Business Combinations. Consummation of a Business Combination, unless,
immediately following that Business Combination, (i) all or substantially all of
the Persons who were the beneficial owners of Voting Stock of the Company
immediately prior to that Business Combination beneficially own, directly or
indirectly, more than sixty-six and two-thirds percent (66-2/3%) of the then
outstanding shares of Common Stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Directors of the entity resulting from that Business Combination (including,
without limitation, an entity that as a result of that transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to that Business
Combination, of the Voting Stock of the Company, (ii) no Person (other than the
Company, that entity resulting from that Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Eighty Percent

 



--------------------------------------------------------------------------------

 

(80%) Subsidiary or that entity resulting from that Business Combination)
beneficially owns, directly or indirectly, twenty percent (20%) or more of the
then outstanding shares of common stock of the entity resulting from that
Business Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of that
entity, and (iii) at least a majority of the members of the Board of Directors
of the entity resulting from that Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for that Business Combination; or

 

(c) Sale of Assets. A sale or other disposition of all or substantially all of
the assets of the Company; or

 

(d) Liquidations or Dissolutions. Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with all of the provisions of clauses (i),
(ii) and (iii) of subparagraph (b).

 

(e) Definitions. For purposes of this paragraph defining Change in Control, the
following definitions shall apply:

 

(i) Beneficial Ownership shall mean beneficial ownership as that term is used in
Rule 13d-3 promulgated under the Exchange Act.

 

(ii) Business Combination shall mean a reorganization, merger or consolidation
of the Company.

 

(iii) Eighty Percent (80%) Subsidiary shall mean an entity in which the Company
directly or indirectly beneficially owns eighty percent (80%) or more of the
outstanding Voting Stock.

 

(iv) Exchange Act shall mean the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.

 

(v) Incumbent Board shall mean a Board of Directors at least a majority of whom
consist of individuals who either are (a) members of the Company’s Board of
Directors as of the effective date of this Plan or (b) members who become
members of the Company’s Board of Directors subsequent to the effective date of
this Plan whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds (2/3) of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which that person is named as
a nominee for director, without objection to that nomination), but excluding,
for that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the Exchange Act) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors.

 

 

2



--------------------------------------------------------------------------------

 

(vi) Person shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14 (d)(2) of the Exchange Act).

 

(vii) Voting Stock shall mean the then outstanding securities of an entity
entitled to vote generally in the election of members of that entity’s Board of
Directors.

 

1.5 Company shall mean Equifax Inc.

 

1.6 Common Stock shall mean the common voting stock of the Company.

 

1.7 Deferred Stock or Shares shall mean Common Stock, the receipt of which the
Participant has agreed to delay pursuant to Article 2 of this Plan.

 

1.8 Disability shall be defined as eligibility to receive benefits under the
Company’s Long Term Disability Plan as in effect at the time of such Disability.
If no such plan is then in effect, a physical or mental condition which prevents
the Participant from performing the normal duties of his or her current position
for a period of at least one hundred eighty (180) consecutive days.

 

1.9 Eligible Executive shall mean a Level 2-9 U.S. Employee of the Company, a
former employee who was a Level 2-9 U.S. Employee of the Company on the date of
the Employee’s Termination of Employment and who satisfied the requirements for
Retirement on such date, a member of the Board of Directors of the Company or
such other management or highly compensated employee or independent contractor
as may be designated by the Administrator to be eligible to participate in the
Plan.

 

1.10 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

1.11 Exchange Date shall mean the date an exercise and exchange of Stock Options
for Common Stock and Deferred Stock is deemed to occur under Article 2.

 

1.12 Fair Market Value shall mean the closing price of the Common Stock, except
with respect to determining the dollar amount of gain on Stock Options, where
the meaning given to such term under the applicable Stock Incentive Plan
applies.

 

1.13 Financial Hardship shall mean an unexpected need for cash arising from
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence which is not covered by insurance and which is determined to qualify
as a Financial Hardship by the Administrator. Cash needs arising from
foreseeable events such as the purchase of a residence or education expenses for
children shall not, alone, be considered a Financial Hardship.

 

1.14 Participant shall mean an Eligible Executive who has elected to participate
and has completed a Participant Election Form pursuant to Article 2 of the Plan.

 

1.15 Participant Election Form shall mean the written agreement submitted by the
Participant to the Administrator on a timely basis pursuant to Article 2 of the
Plan. The Participant Election Form may take the form of an electronic
communication followed by appropriate written confirmation according to
specifications established by the Administrator.

 

3



--------------------------------------------------------------------------------

 

1.16 Plan Year shall mean the calendar year.

 

1.17 Restricted Stock shall mean shares of restricted stock of the Company
granted to the Participant pursuant to the Stock Incentive Plan.

 

1.18 Retirement shall mean Termination of Employment on or after the Retirement
Eligibility Date except that with respect to a Participant who is a non-employee
director, Retirement shall mean termination of service as a member of the Board
of Directors of the Company.

 

1.19 Retirement Eligibility Date shall mean the earlier of (a) the date on which
the Participant attains age sixty-five (65), (b) the date on which the
Participant has both attained age fifty-five (55) and completed at least five
(5) Years of Service, or (c) the date on which the Participant has both attained
age fifty (50) and the Participant’s combined years of age and Years of Service
total at least seventy-five (75).

 

1.20 Scheduled Withdrawal shall mean the distribution elected by the Participant
pursuant to Article 6 of the Plan.

 

1.21 Settlement Date shall mean the date by which a lump sum payment shall be
made or the date by which installment payments shall commence. Unless otherwise
specified, the Settlement Date shall be in the month following the month in
which the event triggering the payout occurs. In the case of death, the event
triggering payout shall be deemed to occur upon the date the Administrator is
provided with the documentation reasonably necessary to establish the fact of
the Participant’s death.

 

1.22 Stock Options shall mean options on shares of Company stock granted to the
Participant pursuant to the Stock Incentive Plan.

 

1.23 Stock Incentive Plan shall mean the Equifax Inc. 2001 Nonqualified Stock
Incentive Plan, the Equifax Inc. 2000 Stock Incentive Plan, the Equifax Inc.
1995 Employees Stock Incentive Plan, the Equifax Inc. 1992 Employees Stock
Incentive Plan, Equifax Inc. Non-Employee Director Stock Option Plan and the
Equifax Inc. 1990 Omnibus Stock Incentive Plan, each as in effect January 1,
2003 and as amended hereafter, or such other stock option plan or plans
sponsored by the Company as may be designated by the Administrator.

 

1.24 Termination of Employment shall mean the date of the cessation of the
Participant’s employment and service with the Company for any reason whatsoever,
whether voluntary or involuntary, including as a result of the Participant’s
Retirement, Disability or death.

 

1.25 Unscheduled Withdrawal shall mean a distribution elected by the Participant
pursuant to Article 8 of the Plan.

 

1.26 Valuation Date shall mean the date the Participant’s Account is valued and
shall be the last day of the month preceding the month in which the payout or
other event triggering the Valuation occurs.

 

1.27 Vesting Date shall mean the date on which the Stock Options or Restricted
Stock first become fully vested and are no longer subject to a substantial risk
of forfeiture under the terms of the Stock Incentive Plan, as determined by the
Administrator.

 

4



--------------------------------------------------------------------------------

 

1.28 Withdrawal Penalty shall mean the ten percent (10%) penalty deducted from
an Account as a result of an Unscheduled Withdrawal or a change in the form of
payout within thirteen (13) months prior to Termination of Employment as
provided in Article 4 of the Plan.

 

1.29 Years of Service shall mean the cumulative consecutive years of continuous
full-time employment with the Company, beginning on the date the Participant
first began service with the Company, and counting each anniversary thereof.

 

ARTICLE 2

 

Participation

 

2.1 Deferral of Restricted Stock. An Eligible Executive may make an election at
least six (6) months prior to the Vesting Date to delay receipt of Restricted
Stock granted under the Stock Incentive Plan and receive rights to Deferred
Stock, if the Participant has not previously elected to take the Restricted
Stock into income under Section 83(b) of the Internal Revenue Code. By making an
election to delay receipt of Restricted Stock, the Eligible Executive is
irrevocably agreeing to delay receipt of the stock certificates for the Deferred
Stock, to forfeit any dividends that may become payable on the Deferred Stock
after the Vesting Date and prior to the date the Deferred Stock is delivered to
the Participant and to stand in the position of an unsecured general creditor
with respect to any right to receipt of the Deferred Stock under this Plan.

 

2.2 Exercise and Deferral of Stock Options. An Eligible Executive may make an
election before or after the Vesting Date but at least six (6) months prior to
the Exchange Date to exercise Stock Options granted under the Stock Incentive
Plan by tendering Common Stock in payment of the exercise price and to delay
receipt of the portion of the Common Stock payable to the Participant in excess
of the tendered Common Stock as a result of the gain on the Stock Options. The
number of shares of Deferred Stock received by the Participant upon exercise of
the Stock Options shall be equal (rounded to the closest tenth of a share) in
value to the difference between the Fair Market Value of the Company’s Common
Stock on the Exchange Date and the option price which is notionally tendered by
the Participant in the form of Common Stock on the exercise of the Stock
Options. The Participant need not actually transfer Common Stock equal to the
exercise price to the Company but may simply attest to ownership of such Common
Stock. By making such an election to defer receipt of the Common Stock
representing the option gain, the Eligible Executive is agreeing to delay
receipt of the stock certificates for the Deferred Stock, to forfeit any
dividends that may become payable on the Deferred Stock after the Exercise Date
and prior to the date the Deferred Stock is delivered to the Participant and to
stand in the position of an unsecured general creditor with respect to any right
to receipt of the Deferred Stock under this Plan.

 

2.3 Participant Election Form. In order to make an election, an Eligible
Executive must submit a Participant Election Form to the Administrator at least
six (6) months prior to the Vesting Date applicable to Restricted Stock being
deferred or the Exchange Date applicable to Stock Options being deferred. The
requirements regarding the form and timing of such election shall be interpreted
and applied by the Administrator in its complete and sole discretion. The
Administrator may change the timing of such election, limit the number or type
of shares available to be deferred by any Participant or group of Participants,
or cancel an election for any reason.

 

5



--------------------------------------------------------------------------------

 

2.4 Election Irrevocable Except on Change in Control. The election to defer
Stock Options or Restricted Stock under this Plan shall be irrevocable except in
the event of the Participant’s Termination of Employment or a Change in Control
prior to the Vesting Date for Restricted Stock or prior to the Exchange Date for
Stock Options. An election to defer shall be automatically canceled in the event
of Termination of Employment prior to the Vesting Date for Restricted Stock or
prior to the Exchange Date for Stock Options but shall not be cancelled with
respect to Stock Options in the event of Termination of Employment after the
Vesting Date but prior to the Exchange Date. A Participant may revoke an
election prior to the Vesting Date for Restricted Stock or prior to the Exchange
Date for Stock Options if such election is made within ninety (90) days
following the Change in Control. Notwithstanding the foregoing, the Company may
still postpone the delivery of Restricted Stock or the exercise and/or delivery
of Stock Options for such reasonable period as may be required to comply with
all applicable securities laws, rules and regulations. If the Participant elects
to discontinue deferrals under the Plan, the Participant shall forfeit the right
to make deferrals for the balance of the Plan Year in which such election occurs
and for the entire next following Plan Year.

 

ARTICLE 3

 

Rights Associated With Deferred Shares

 

3.1 Participant Account. Solely for recordkeeping purposes, an Account shall be
maintained for each Participant and shall be credited with the Participant’s
Deferred Shares on the date determined in accordance with Article 2.

 

3.2 No Dividend or Voting Rights. A Participant shall have no right to dividends
and no voting rights, and, except as expressly provided in the Plan, shall have
no other rights against the Company by reason of the crediting of the Deferred
Shares.

 

3.3 Deferred Stock Not Transferable. Except as provided in Article 5 upon the
Participant’s death, Deferred Shares (including any and all benefits provided
under this Plan) shall not be subject to sale, alienation, assignment, transfer,
pledge or hypothecation by the Participant or any Beneficiary and any attempt to
sell, alienate, assign, transfer, pledge or hypothecate Deferred Shares shall be
null and void. Deferred Shares shall be exempt from the claims of creditors or
other claimants of the Participant or Beneficiary and from all orders, decrees,
levies, garnishment or executions to the fullest extent allowed by law.

 

3.4 Share Adjustments. Nothing contained in this Plan nor any action taken
hereunder shall be construed as limiting the rights of the Company to credit
additional Deferred Stock or issue additional Common Stock even though such
issuances may dilute the value of outstanding Deferred Stock. If the outstanding
shares of Common Stock of the Company are increased, decreased, changed into or
exchanged for a different number or kind of shares of the Company through
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split, upon authorization of the Board of Directors of the
Company, a proportionate adjustment shall be made in the number or kind of
Deferred Shares which may be purchased or issued in the aggregate and to
individual Participants under the Plan; provided, however, that (except with
respect to a stock split or reverse stock split) no such adjustment need be made
if upon the advice of counsel, the Administrator determines that such adjustment
may result in the receipt of federally taxable income to Participants hereunder
or to the holders of Common Stock or other classes of the Company’s securities.
In all cases, the nature and

 

6



--------------------------------------------------------------------------------

extent of adjustments under this Section shall be determined by the
Administrator in its sole discretion, and any such determination as to what
adjustments shall be made, and the extent thereof, shall be final and binding.
No fractional shares of stock shall be issued under the Plan pursuant to any
such adjustment. All adjustments and actions described in this Section shall be
subject to compliance with the requirements of all applicable securities laws,
rules, and regulations.

 

3.5 Statement of Accounts. The Administrator shall provide each Participant with
statements at least quarterly setting forth the number of Deferred Shares in the
Participant’s Account at the end of each quarter.

 

ARTICLE 4

 

Retirement Benefits

 

4.1 Retirement Benefits. In the event of the Participant’s Retirement or
Disability, the Participant shall be entitled to receive a distribution of
shares of Common Stock of the Company equal to number of Deferred Shares
credited to the Participant’s Account as of the Valuation Date. The distribution
shall be in a single lump sum unless the Participant makes a timely election
prior to Retirement to divide the Deferred Shared into equal annual installments
distributed over a specified period of not more than fifteen (15) years.
Payments shall begin on the Settlement Date following Termination of Employment.
An election to change the form of payout may be made at any time prior to
Termination of Employment by submitting to the Administrator the form provided
for such purpose, but elections shall not be effective unless made no less than
thirteen (13) calendar months prior to Termination of Employment.
Notwithstanding the foregoing, the Participant may elect to have the new
election take effect less than thirteen (13) months prior to Termination of
Employment, subject to a Withdrawal Penalty of ten percent (10%) of the value of
the pre-election Account balance forfeited to the Company.

 

If an Eligible Employee who is a retiree makes a deferral pursuant to Article 2,
the Deferred Stock shall be credited to the Participant’s Account and
distributed in the same manner as the remainder of the Participant’s Account in
accordance with the Participant’s benefit election pursuant to this Section 4.1.
If such a Participant does not have a benefit election in effect at the time the
Participant elects to make a deferral, the Participant shall complete a
Distribution Election Form at the time of deferral, provided that the
distribution of the Account to such Participant shall not commence until the
date at least two (2) years after the Exchange Date. An Eligible Employee who is
a retiree and makes a deferral pursuant to Article 2 shall not be permitted to
elect a Scheduled Withdrawal with respect to such deferral, but shall be
permitted to make an Unscheduled Withdrawal or Financial Hardship Distribution
with respect to such deferral.

 

4.2 Termination Benefit. Upon Termination of Employment other than by reason of
Retirement, Disability or death, the Participant shall be entitled to receive a
distribution of shares of Common Stock of the Company equal to number of
Deferred Shares credited to the Participant’s Account as of the Valuation Date.
The distribution shall be in a single lump sum on the Settlement Date following
Termination of Employment. However, the Company may, in its sole discretion,
elect to divide the Deferred Shares into equal annual installments distributed
over a period of three (3) years beginning on the Settlement Date following
Termination of Employment.

 

7



--------------------------------------------------------------------------------

 

ARTICLE 5

 

Death Benefits

 

5.1 Survivor Benefit Before Benefits Commence. If the Participant dies prior to
commencement of benefits under Article 4, the Participant’s Beneficiary shall be
entitled to receive a distribution of shares of Common Stock of the Company
equal to number of Deferred Shares credited to the Participant’s Account as of
the Valuation Date. The death benefit shall be paid in the same form elected by
the Participant for Retirement benefits under Article 4.1 (without regard to the
thirteen (13) month waiting period) beginning on the Settlement Date following
the date the Participant’s death is established by reasonable documentation.
However, the Administrator may, in its complete and sole discretion, change the
form of distribution of the death benefit prior to the Settlement Date upon
which benefits are scheduled to commence.

 

5.2 Survivor Benefit After Benefits Commence. If the Participant dies after
benefits have commenced under Article 4, the Company shall pay to the
Participant’s Beneficiary the remaining Deferred Shares payable to the
Participant under the Plan over the same period such amounts would have been
paid to the Participant. However, the Administrator may, in its complete and
sole discretion, change the form of distribution of the death benefit prior to
the Settlement Date on which the benefits are scheduled to commence.

 

ARTICLE 6

 

Scheduled Withdrawal

 

6.1 Election. The Participant may make an election on the Participant Election
Form at the time of making a deferral to take a Scheduled Withdrawal of Deferred
Stock from the Account established by the Participant for such purpose. The
Participant may elect to receive the Scheduled Withdrawal in any Plan Year on or
after the third Plan Year following the enrollment period in which such
Scheduled Withdrawal is elected and may elect to have the Scheduled Withdrawal
distributed in a single lump sum or to divide the Deferred Shares into equal
annual installments distributed over a period of up to five (5) years. The
Participant may elect to make additional deferrals into such Scheduled
Withdrawal Account in subsequent Participant Election Forms but may not elect
another Scheduled Withdrawal date for such Account until all of the Deferred
Stock in the original Scheduled Withdrawal Account has been distributed. The
Participant may establish up to two (2) separate Scheduled Withdrawal Accounts
with different Scheduled Withdrawal dates but shall not establish a third such
Account until all of the Deferred Stock in one of the first two Scheduled
Withdrawal Accounts has been paid out. The Scheduled Withdrawal date and form of
payout elected for a Scheduled Withdrawal Account shall be irrevocable, except
that a Participant may petition to the Administrator once no less than thirteen
(13) months prior to the date originally elected for the Scheduled Withdrawal to
defer (but not accelerate) the Scheduled Withdrawal date and/or to change the
form of payout of the Scheduled Withdrawal to an alternative payout period then
available for Scheduled Withdrawals under the Plan.

 

6.2 Timing of Scheduled Withdrawal. The Scheduled Withdrawal payment shall be
paid by the Company to the Participant no later than the last day of January of
the Plan Year elected by the Participant in the Participant Election Form unless
preceded by Termination of Employment. In the event of Termination of Employment
prior to complete payment of the Scheduled Withdrawal, the

 

8



--------------------------------------------------------------------------------

 

Scheduled Withdrawal (or the remaining balance thereof) shall be paid in the
form provided in Article 4 of the Plan. In the event such Termination of
Employment is as a result of the Participant’s death prior to complete payment
of the Scheduled Withdrawal, the Scheduled Withdrawal shall be paid as provided
in Section 5.1 of the Plan.

 

ARTICLE 7

 

Unscheduled Withdrawal

 

7.1 Election. A Participant (or, after the Participant’s death, a Beneficiary)
may take an Unscheduled Withdrawal from an Account at any time. The Unscheduled
Withdrawal shall be paid no later than the last day of the month following the
month in which the Unscheduled Withdrawal is requested. After an Unscheduled
Withdrawal, a Participant’s deferrals shall cease and the Participant shall not
be allowed to make a new deferral election until the enrollment period next
following one full calendar year from the date of the Unscheduled Withdrawal.
Only one Unscheduled Withdrawal shall be permitted in each Plan Year.

 

7.2 Withdrawal Penalty. There shall be a Withdrawal Penalty deducted from the
Account prior to an Unscheduled Withdrawal from such Account equal to ten
percent (10%) of the Unscheduled Withdrawal.

 

7.3 Minimum Withdrawal. The minimum Unscheduled Withdrawal shall be twenty-five
percent (25%) of the balance of the specified Account rounded to the nearest
whole share.

 

ARTICLE 8

 

Financial Hardship Distribution

 

8.1 Financial Hardship Distribution. Upon a finding that the Participant (or,
after the Participant’s death, a Beneficiary) has suffered a Financial Hardship,
the Administrator may in its sole discretion, accelerate distributions of
benefits or approve reduction or cessation of current deferrals under the Plan
in the amount reasonably necessary to alleviate such Financial Hardship. In the
event of a distribution from the Plan based on Financial Hardship, a
Participant’s deferrals shall cease and the Participant shall not be allowed to
make a new deferral election until the enrollment period next following one full
calendar year from the date of such distribution.

 

ARTICLE 9

 

Amendment and Termination of Plan

 

9.1 Amendment or Termination of Plan. The Company may, at any time, direct the
Administrator to amend or terminate the Plan, except that no such amendment or
termination may reduce the number or value of a Participant’s Deferred Shares.
If the Company terminates the Plan, the date of such termination shall be
treated as a Termination of Employment of each Participant for the purpose of
calculating Plan benefits, and the Company shall pay to each Participant the
benefits such Participant would be entitled to receive under Article 4 of the
Plan, except that such termination benefits shall be paid in a single lump sum
payable on the last day of the month following the month in which termination of
the Plan occurs unless the Administrator, in its complete and sole discretion
determines to

 

9



--------------------------------------------------------------------------------

 

pay such amounts over a longer period not to exceed the period over which such
amounts would otherwise have been paid had the Plan not been terminated.

 

ARTICLE 10

 

Beneficiaries

 

10.1 Beneficiary Designation. The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death. The designation by a married Participant of a primary Beneficiary other
than the Participant’s spouse shall require consent of such spouse. The
Beneficiary designation shall be effective when it is submitted in writing to
and acknowledged by the Administrator during the Participant’s lifetime on a
form prescribed by the Administrator.

 

10.2 Revision of Designation. The submission of a new Beneficiary designation
shall cancel all prior Beneficiary designations. Any marriage (other than a
common law marriage) or finalized divorce of a Participant subsequent to the
date of a Beneficiary designation shall revoke such designation, unless in the
case of divorce the previous spouse was not designated as a Beneficiary and
unless in the case of marriage the Participant’s new spouse has previously been
designated as the sole primary Beneficiary.

 

10.3 Successor Beneficiary. If the primary Beneficiary dies prior to complete
distribution of the benefits provided in Article 5, the remaining Account
balance shall be paid to the contingent Beneficiary elected by the Participant
in the form of a lump sum payable no later than the last day of the month
following the month in which the last remaining primary Beneficiary’s death is
established.

 

10.4 Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary predeceases the Participant or dies prior
to complete distribution of the Participant’s benefits, then the Administrator
shall direct the distribution of such benefits to the Participant’s spouse, if
the Participant was married on the date of death, or, if the Participant was not
married on death, to the Participant’s estate.

 

ARTICLE 11

 

Administration/Claims Procedures

 

11.1 Administration. The Plan shall be administered by the Administrator, which
shall have the exclusive right and full discretion (i) to interpret the Plan,
(ii) to decide any and all matters arising hereunder (including the right to
remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan and (iv) to make all other determinations necessary or advisable for
the administration of the Plan, including determinations regarding eligibility
for benefits payable under the Plan. All interpretations of the Administrator
with respect to any matter hereunder shall be final, conclusive and binding on
all persons affected thereby. No member of the Administrator shall be liable for
any determination, decision, or action made in good faith with respect to the
Plan. The Company will indemnify and hold harmless the members of the
Administrator from and against any and all liabilities, costs, and expenses
incurred by

 

10



--------------------------------------------------------------------------------

 

such persons as a result of any act, or omission, in connection with the
performance of such persons’ duties, responsibilities, and obligations under the
Plan, other than such liabilities, costs, and expenses as may result from the
bad faith, willful misconduct, or criminal acts of such persons.

 

11.2 Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Administrator setting forth the nature of the
benefit claimed, the amount thereof, and the basis for claiming entitlement to
such benefit. The Administrator shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim. The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety (90)
day period. If additional information is necessary to make a determination on a
claim, the claimant shall be advised of the need for such additional information
within forty-five (45) days after the date of the claim. The claimant shall have
up to one hundred and eighty (180) days to supplement the claim information, and
the claimant shall be advised of the decision on the claim within forty-five
(45) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred and eighty (180) day period. Every claim for
benefits which is denied shall be denied by written notice setting forth in a
manner calculated to be understood by the claimant (i) the specific reason or
reasons for the denial, (ii) specific reference to any provisions of the Plan
(including any internal rules, guidelines, protocols, criteria, etc.) on which
the denial is based, (iii) description of any additional material or information
that is necessary to process the claim, and (iv) an explanation of the procedure
for further reviewing the denial of the claim.

 

11.3 Review Procedures. Within sixty (60) days after the receipt of a denial on
a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Administrator and shall be a full and fair review. The claimant shall have the
right to review all pertinent documents. The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review. The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of the Plan on which the decision is based and shall include
an explanation the claimants right to pursue a legal action in the event the
claim is denied.

 

ARTICLE 12

 

Conditions Related to Benefits

 

12.1 Nonassignability. The rights and benefits provided under the Plan shall not
be subject to sale, alienation, assignment, transfer, pledge or hypothecation by
the Participant or any Beneficiary and any attempt to sell, alienate, assign,
transfer, pledge or hypothecate an Account balance or Plan benefits shall be
null and void. The Deferred Shares and Plan benefits shall be exempt from the
claims of creditors or other claimants of the Participant or Beneficiary and
from all orders, decrees, levies, garnishment or executions to the fullest
extent allowed by law.

 

12.2 No Right to Company Assets. The Deferred Shares paid under the Plan shall
be paid from treasury shares of the Company, shares acquired at the time of
distribution by the Company for

 

11



--------------------------------------------------------------------------------

 

such purposes or shares held in a trust maintained by the Company, and the
Participant and any Beneficiary shall be no more than an unsecured general
creditor of the Company with no special or prior right to any assets or shares
of the Company for payment of any obligations hereunder. At its discretion, the
Company may establish one or more grantor trusts for the purpose of providing
for payment of benefits under the Plan. Such trust or trusts may be irrevocable,
but the assets thereof shall be subject to the claims of the Company’s
creditors. Benefits paid to the Participant from any such trust or trusts shall
be considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.

 

12.3 Securities Law Compliance. Notwithstanding anything contained herein, the
Company shall not be obligated to honor any election or make any distribution
under this Plan or to sell, issue or effect any transfer of any Common Stock
unless such distribution, sale, issuance or transfer is at such time effectively
(i) registered or exempt from registration under the Securities Act of 1933, as
amended (the “Act”) and (ii) qualified or exempt from qualification under the
applicable state securities laws. As a condition to make any election or receive
any distribution under this Plan, the Participant or other payee shall make such
representations as may be deemed appropriate by counsel to the Company for the
Company to use any available exemption from registration under the Act or
qualification under any applicable state securities law.

 

12.4 Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements and Social Security or other employee tax requirements applicable
to the deferral and distribution of shares under the Plan. If no other
arrangements are made, the Company may provide, at its discretion, for such
withholding and tax payments as may be required, including, without limitation,
by the reduction of other amounts payable to the Participant.

 

12.5 Assumptions and Methodology. To the extent required, the Administrator
shall establish the assumptions and method of calculation used in determining
the value of Common Stock, benefits, payments, fees, expenses or any other
amounts required to be calculated under the terms of the Plan. The Administrator
shall also establish reasonable procedures regarding the form and timing of
installment payments. Unless otherwise specified by the Administrator,
installment payments shall be calculated by equally dividing the number of
Deferred Shares in the Participant’s Account by the number of installment
payments elected and rounding down to the nearest whole share until the final
installment which shall include the full balance remaining in the Participant’s
Account.

 

ARTICLE 13

 

Miscellaneous

 

13.1 Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

13.2 Employment/Service Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or for
services or as giving any Participant any right to continued employment with or
performance of services for the Company, nor as a limitation on the right of the
Company to terminate the employment or services of any Participant at any time.

 

12



--------------------------------------------------------------------------------

 

13.3 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

13.4 Captions. The captions of the articles, paragraphs and sections of the Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

13.5 Validity. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

13.6 Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan shall not operate or be construed as a waiver of any subsequent
breach by that Participant or any other Participant.

 

13.7 Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Administrator, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administrator.

 

13.8 Errors in Benefit Statement or Distributions. In the event an error is made
in a benefit statement, such error shall be corrected as soon as practical
following the date such error is discovered. In the event of an error in a
distribution, the Participant’s Account shall, as soon as practical after the
discovery of such error, be adjusted to reflect such under or over payment and,
if possible, the next distribution shall be adjusted upward or downward to
correct such prior error. If the remaining balance of a Participant’s Account is
insufficient to cover an erroneous overpayment, the Company may, at its
discretion, offset other amounts payable to the Participant from the Company
(including but not limited to salary, bonuses, expense reimbursements, severance
benefits or other compensation or benefit arrangements, to the extent allowed by
law) to recoup the amount of such overpayment(s).

 

13.9 ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.

 

13.10 Applicable Law. The Plan shall be governed by ERISA and, in the event any
provision of, or legal issue relating to, this Plan is not fully preempted by
ERISA, such issue or provision shall be governed by the laws of the State of
Georgia (without regard to conflict of law provisions).

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 17th
day of December, 2002.

 

 

13



--------------------------------------------------------------------------------

 

EQUIFAX INC.

     

By        

 

/S/  KAREN H. GASTON

--------------------------------------------------------------------------------

Its    

 

Chief Administrative Officer

--------------------------------------------------------------------------------

 

 

 

14